Motion to stay execution of order dismissing [a] writs of habeas corpus pending appeal granted on condition: (1) that appellant remain in the custody of the Warden of the City Prison; and (2) that appellant be ready to argue or submit the appeal at the June 1960 Term, beginning May 23, 1960, for which term the appeal is ordered to be placed on the calendar. On the court’s own motion, the appeal will be heard on the original papers (including the typed minutes) and on the typewritten briefs of the parties. The parties are directed to file five copies of their brief and to serve one copy on the attorney for the adverse party. The appellant’s brief must be served and filed on or before May 19, 1960. Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.